                 Case 2:20-cr-00090-JCC Document 40 Filed 11/20/20 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   UNITED STATES OF AMERICA,                                CASE NO. CR20-0090-JCC
10                              Plaintiff,                    ORDER
11          v.

12   JOSHUA THOMAS BALES,

13                              Defendant.
14

15          This matter comes before the Court sua sponte. On July 24, 2020, Mr. Bales was charged
16   by indictment with cyberstalking and making interstate threats. (Dkt. No. 15.) Trial was
17   scheduled for September 14, 2020. (Dkt. No. 19.) On September 10, 2020, the Court vacated the
18   trial date pursuant to General Order 13-20, which continued all criminal trials scheduled to begin
19   before October 5, 2020 because of serious health and safety concerns related to the COVID-19
20   pandemic. (Dkt. No. 23); W.D. Wash., General Order 13-20 at 2 (Sept. 4, 2020).
21          The COVID-19 pandemic has significantly impacted the Court’s operations. (See General
22   Orders 01-20, 02-20, 07-20, 08-20, 11-20, 13-20, 15-20 each of which the Court incorporates by
23   reference.) Specifically, the pandemic has made it difficult for the Court to obtain an adequate
24   spectrum of jurors to represent a fair cross section of the community, and public health guidance
25   has impacted the ability of jurors, witnesses, counsel, and Court staff to be present in the
26   courtroom. (See generally id.) Most recently, General Order 15-20 extended the period of


     ORDER
     CR20-0090-JCC
     PAGE - 1
              Case 2:20-cr-00090-JCC Document 40 Filed 11/20/20 Page 2 of 2




 1   modified Court operations and continued all criminal trials scheduled to begin before January 1,

 2   2021 because of persisting health and safety concerns. W.D. Wash., General Order 15-20 at 2

 3   (Oct. 2, 2020). Accordingly, the Court FINDS and ORDERS:

 4          1. The COVID-19 pandemic has made it difficult for the Court to obtain an adequate

 5              spectrum of jurors to represent a fair cross section of the community, which has made

 6              it impossible to proceed with trial. See 18 U.S.C. § 3161(h)(7)(B)(i).

 7          2. Public health guidance has impacted the ability of jurors, witnesses, counsel, and

 8              Court staff to be present in the courtroom, which has made it impossible to proceed

 9              with trial. See 18 U.S.C. § 3161(h)(7)(B)(i).

10          3. As a result, the failure to grant a continuance of trial in this matter would make trial

11              impossible and result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(7)(B)(i).

12          4. Accordingly, the ends of justice served by continuing the trial outweigh Defendant’s

13              and the public’s best interests to a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

14          5. The parties are ORDERED to attend a status conference on December 1, 2020 at

15              9:00 a.m., at which they must propose a new trial date.

16          6. The period from September 14, 2020, until December 1, 2020 is an excludable time

17              period under 18 U.S.C. section 3161(h)(7)(A).

18
19          DATED this 20th day of November 2020.




                                                          A
20

21

22
                                                          John C. Coughenour
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26


     ORDER
     CR20-0090-JCC
     PAGE - 2
